DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a system for sensing air pressure and indication of the air pressure within an enclosed space, the system comprising: a projector housed within the housing for projecting a positive pressure symbol and a negative pressure symbol; wherein the elastomeric membrane flexes inwards along with a representation of the positive pressure symbol with the illumination of the first color when the pressure within the enclosed space is positive and the elastomeric membrane flexes outwards along with a representation of the negative pressure symbol with the illumination of the second color when the pressure within the enclosed space is negative, in conjunction with the remaining claim limitations.
Regarding claims 2-8: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 9: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensing and indicating method for an enclosed space, the method comprising: projecting, on the elastomeric membrane, a positive pressure symbol for the positive pressure state and a negative pressure symbol for the negative pressure state within the enclosed space, in conjunction with the remaining claim limitations (in particular those regarding illuminating).
Regarding claims 10-14: These claims are allowable due to at least their dependency on claim 9.
Regarding claim 15: The prior art, alone or in combination, fails to anticipate or render obvious a system for sensing and indicating air pressure within an enclosed space, the system comprising: a projector housed within the housing for projecting a positive pressure symbol and a negative pressure symbol; wherein the elastomeric membrane flexes inwards along with a representation of the positive pressure symbol with the illumination of the first color when the pressure within the enclosed space is positive and the elastomeric membrane flexes outwards along with a representation of the negative pressure symbol with the illumination of the second color when the pressure within the enclosed space is negative, in conjunction with the remaining claim limitations.
Regarding claims 16-20: These claims are allowable due to at least their dependency on claim 15.
     The closest prior art found by the examiner includes: Shon Ji et al. (KR 20110026194 A); and Sakamoto (JP 2005114317 A). Shon Ji teaches a light source (116) which changes illumination color depending on if the pressure is positive or negative and illumination intensity based on the magnitude of the pressure. Sakamoto teaches a cleanroom indicator (FIG. 2 - 19a and 19b) which displays a symbol corresponding to if there is a positive pressure or a negative pressure. The deficiencies of Shon Ji and Sakamoto are clear with respect to the instant claims. It would not be obvious to use a projector inside the housing of Shon Ji to project the two symbols of Sakamoto onto the single membrane. Sakamoto teaches no projection but instead merely turns on indicator lamps which illuminate a character representing positive or negative pressure. Further, it would not be obvious to use the pressure sensing device of Shon Ji as / inside the indicators (19a, 19b) of Sakamoto. The prior art, alone or in combination, fails to anticipate or render obvious claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MOON; Heecheul et al., (US 20210051808 A1), "ELECTRONIC DEVICE INCLUDING OPENING";
DOWNS S E et al., (US 20190340913 A1), "Lighting system for use in laboratory, has gas concentration sensor connected with space, where controller switches from received power by power input to power light fixture by power source when concentration sensor detects gas in space";
Alspach; Alexander et al., (US 20190091872 A1), "ROBOTS WITH COMPLIANT CONTACT AND GEOMETRY SENSORS HAVING VARYING TOUCH SENSITIVITY AND METHODS FOR PROVIDING THE SAME";
NICHOLS; GEOFF, (US 20190054780 A1), "PRESSURE SENSING ASSEMBLY FOR A BICYCLE WHEEL";
KANG; Doo Suk et al., (US 20180113512 A1), "FEEDBACK PROVIDING METHOD AND ELECTRONIC DEVICE FOR SUPPORTING THE SAME";
SPEHR CARSTEN et al., (DE 102016114419 B3), "Measuring method, sensor field and measuring system with local light-emitting sensors";
Taylor, Jr.; John Robert et al., (US 9824549 B2), "Side viewable lighted bezel for a display device";
Lucchina; Pascal et al., (US 20140230824 A1), "Pressure Indicator";
Kuczek; Andrzej E. et al., (US 20120247791 A1), "ELECTRONIC PRESSURE GAUGE";
Garfinkle; Jeffrey J. et al., (US 20110253887 A1), "CARGO SHIPMENT SECURITY ENCLOSURE, METHOD, SYSTEM, AND METHOD OF MAKING";
Satoh; Hiroshi, (US 20100212579 A1), "PRESSURE STATE INDICATOR";
Silverbrook; Kia et al., (US 20100116564 A1), "Optoelectronic Force Sensor";
Fundak; Ronald et al., (US 20090126482 A1), "Breathing gas supply visual broadcast apparatus";
Rasmussen; Per Brandt, (US 20060118032 A1), "Pressure indicator";
BAE BYEONG CHOON, (KR 100525510 B1), "SYSTEM AND CONTROL METHOD FOR UNIFICATION MANAGEMENT OF BIO ROOM";
Boukhny, Mikhail  et al., (US 20040261534 A1), "Noninvasive pressure sensing assembly";
Treen; Andrew S et al., (US 6817311 B1), "Pressure indicator";
Miller, Laurence Dean, (US 20040025581 A1), "Method and apparatus for monitoring tire pressure with a color indicator";
Hsu; Tsung-Yuan, (US 5689107 A), "Displacement-based opto-electronic accelerometer and pressure sensor";
ESER ULRICH DR ING et al., (DE 4238149 C2), "Pressure monitoring device for the clean room";
Baggett; David et al., (US 4823727 A), "Pressure indicator";
Dudash; Carl S. et al., (US 4502336 A), "Pressure measuring device"; and 
Eckstein; Wolfgang et al., (US 4287750 A), "Device for checking the functioning of gas measuring apparatus".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856